Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denis et al (2015/0273609).
 	For claim 1, Denis teaches a welding power system (10 as shown in fig.1) comprising: a remote device (30 as shown in fig.1 and 4) for monitoring or controlling the welding power system (10 as shown in fig.1); a welding power supply (12 as shown in fig.1) to control and deliver power to one or more welding tools or accessories (torch 16 as shown in fig.1 and 4); a central control circuitry (controller 60 as shown in fig.4) comprising a central transceiver (66 as shown in fig.4) configured to transmit one or more signals to or receive one or more signals from the remote device (30 as shown in fig.1 and 4) or the welding power supply (par.27, lines 1-10), the one or more signals including data corresponding to one or more operating parameters associated with the welding power system (10 as shown in fig.1) (par.34, lines 5-15) , wherein the central control circuitry (controller 60 as shown in fig.4) configured to: receive the one or more signals generated from one of the remote device (30 as shown in fig.1 and 4)  or the welding power supply (par.27, lines 1-10); identify a first value of a first operating parameter of the one or more operating parameters in the corresponding data (par.29, lines 1-10 and par.36, lines 10-18); transmit the first value to the other of the remote device or the welding power supply that did not generate the one or more signals (par.36, lines 10-20); and control the welding power system to adjust the first operating parameter to the first value (par.54, lines 8-12 and par.63, lines 5-12). 	 	For claim 3, Denis further teaches wherein the central control circuitry (controller 60 as shown in fig.4)  is further configured to transmit a lock signal to activate an interlock to prevent the remote user interface (32 as shown in fig.5) from controlling the welding power system (10 as shown in fig.5) in the display (32 as shown in fig.5)  only mode (par.92, lines 1-15). 	For claim 4, Denis further teaches wherein the remote device (30 as shown in fig.4) comprises a dedicated control mode such that a welding user interface (control panel 14 as shown in fig.1 and 4) is prevented from controlling the welding power system (par.88, lines 5-15). 	For claim 5, Denis further teaches wherein the remote device (30 as shown in fig.1 and 4)  is further configured to transmit a lock signal to activate an interlock to prevent the welding user interface  (control panel 14 as shown in fig.1 and 4) from controlling the welding power system (10 as shown in fig.1) (par.91, lines 5-14). 	For claim 6, Denis further teaches wherein remote control circuitry (38 as shown in fig.2) is further configured to: receive an input via the remote user interface (32 as shown in fig.5) to control the first operating parameter (par.21, lines 1-5)(fig.9); transmit data associated with the input to the central control circuitry (controller 60 as shown in fig.4) (par.35, lines 1-10 and par.36, lines 1-10); receive a confirmation signal that the input was received at the central control circuitry and that the welding power system has adjusted the first operating parameter based on the input (par.62, lines 1-8); and adjust an indicia corresponding to the first operating parameter on the remote user interface to reflect the change at the welding power system (par.63, lines 1-12). 	For claim 7, Denis further teaches wherein the one or more parameters comprise one or more of a voltage, a current, a power value, an engine status, or a welding process (par.41, lines 4-10). 	For claim 8, Denis further teaches wherein the central control circuitry (controller 60 as shown in fig.4) is further configured to generate an alert when an operating parameter value of the one or more operating parameters is adjusted at the welding power system or the remote device (30 as shown in fig.1 and 4)(par.56, lines 1-8). 	For claim 9, Denis further teaches wherein the central control circuitry (controller 60 as shown in fig.4) is further configured to initiate transfer of data between the remote system and the welding power system at periodic intervals, in response to an adjustment to the one or more welding parameters, in response to a user input, or a combination thereof (par.30, lines 1-15). 	For claim 10, Denis further teaches wherein the remote control circuitry further comprises a network interface (44 as shown in fig.2) to connect to a remote computing system via one or more of LAN, WAN, Bluetooth, Wi-Fi, or cellular networks (par.23, lines 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Denis et al (2015/0273609).
 	Denis teaches all the limitation as previously set forth and further teaches wherein the central control circuitry (controller 60 as shown in fig.4) is further configured to activate a supervisory mode to limit the remote device control of the one or more operating parameters of the welding power system to a predetermined range of values (par.92, lines 1-10 controller 60 thru control panel 14 as shown in fig.1 and 4 control the mode selection of the welding system while limiting control from the remote controller 30 as shown in fig.4). wherein the remote device is configured to adjust a voltage value a range of volts in the supervisory mode (fig.9) (par.63, lines 5-10). 
 	Denis fails to teach a voltage value a range of 10-20 volts. 	It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Denis with a voltage value a range of 10-20 volts, since it has been' held that where the general conditions of a claim are disclosed in the prior art where ranges are disclose as shown in figure 9 but not specific ranges as claimed. However, the court has held that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. One would have been motivated to ranges a voltage value a range of 10-20 volts for the purpose of delivering the right amount of voltage needed to the welding torch via the welding output of the welding power supply (MPEP 2144.05). 

Claims 11, and 13-20 is rejected under 35 U.S.C. 103 as being unpatentable over Denis et al (2015/0273609) in views of Meckler (2014/0131329). 	For claim 11, Denis teaches hybrid welding power system (10 as shown in fig.1) comprising: a remote device (30 as shown in fig.1 and 4) for monitoring or controlling the welding power system (10 as shown in fig.1); a welding power supply (12 as shown in fig.1) to control and deliver power to one or more welding tools or accessories (16 as shown in fig.1), the welding power supply (12 as shown in fig.1) configured to receive power from an engine (48 as shown in fig.4), and to condition the power for operation of the one or more welding tools or accessories (16 as shown in fig.4) (par.16, lines 5-10); a central control circuitry (controller 60 as shown in fig.4) comprising a central transceiver (66 as shown in fig.4) configured to transmit one or more signals to or receive one or more signals from the remote device (30 as shown in fig.1 and 4) or the welding power supply (par.27, lines 1-10), the one or more signals including data corresponding to one or more operating parameters associated with the welding power system (10 as shown in fig.1) (par.34, lines 5-15) , wherein the central control circuitry (controller 60 as shown in fig.4) configured to: receive the one or more signals generated from one of the remote device (30 as shown in fig.1 and 4)  or the welding power supply (par.27, lines 1-10); identify a first value of a first operating parameter of the one or more operating parameters in the corresponding data (par.29, lines 1-10 and par.36, lines 10-18); transmit the first value to the other of the remote device or the welding power supply that did not generate the one or more signals (par.36, lines 10-20); and control the welding power system to adjust the first operating parameter to the first value (par.54, lines 8-12 and par.63, lines 5-12). 	Denis fails to teach the welding power supply configured to receive power from an energy storage device and an engine.
Meckler teaches, similar welding system, the welding power supply configured to receive power from an energy storage device and an engine (par.12, lines 5-10).
It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Denis with welding power supply configured to receive power from an energy storage device and an engine as taught and suggested by Meckler in order  to receive electrical energy from the switching type power converter or supplying electrical power to the welder (par.19, lines 1-2). 	 	For claim 13, Denis further teaches wherein the remote device (30 as shown in fig.1 and 4) is a portable handheld wireless device (par.19, lines 3-6). 	For claim 14, Denis further teaches wherein the remote control circuitry (38 as shown in fig.2) is further configured to: transmit information to and receive information from an auxiliary device (56 as shown in fig.4) (par.52, lines 1-10); receive diagnostic information from the auxiliary device (receive feedback from the aux) (56 as shown in fig.4) (par.52, lines 1-10); and display the diagnostic information on one or more regions of the remote user interface (32 as shown in fig.5) (par.50, lines 1-10). 	For claim 15, Denis further teaches wherein the remote control circuitry (38 as shown in fig.2) is further configured to: receive commands or data from the welding power supply (12 as shown in fig.1 and 4) (par.22, lines 1-10); and transmit the commands or data from the welding power supply to the auxiliary device (56 as shown in fig.4) (par.52, lines 1-10). 	For claim 16, Denis further teaches wherein the remote control circuitry is further configured to: receive commands or data from the auxiliary device 56 as shown in fig.4) ( par.50, lines 1-10 and par.52, lines 1-10); and transmit the commands or data from the auxiliary device to the welding power supply (12 as shown in fig.1) (par.50, lines 1-10 and par.52, lines 1-10). 	For claim 17, Denis further teaches wherein the remote user interface (32 as shown in fig.5) or the welding user interface comprises one or more of a knob, a membrane panel switch, or a graphical user interface to provide input to control the welding power system (par.21, lines 1-10). 	For claim 18, Denis further teaches wherein the signals between the remote system and the welding power system are encoded with information to uniquely identify the respective system (par.50, lines 1-10). 	For claim 19, Denis further teaches wherein the signals between the remote system and the welding power system are transmitted with one or more transmission characteristics to uniquely identify the respective system (par.52, lines 1-10). 	For claim 20, Denis further teaches an engine configured to turn a generator (50 as shown in fig.4) to provide power to the welding power supply (12 as shown in fig.4), the remote system (30 as shown in fig.4) being further configured to: receive an input via the remote user interface (32 as shown in fig.5) to control the engine (48 as shown in fig.4)  to start, stop, or change engine speed (par.35, lines 1-10); transmit data associated with the input to the central control circuitry (60 as shown in fig.4) (par.35, lines 1-10); receive a confirmation signal that the input was received at the central control circuitry (60 as shown in fig.4) and that the engine operation has been adjusted based on the input (par.29, lines 1-10); and display an indicia corresponding to adjusted engine operation on the remote user interface (32 as shown in fig.5) (par.56, lines 1-8).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denis et al (2015/0273609) in views of Meckler (2014/0131329) as applied to claims above, and further in view of Holverson et al (2017/0185058).
Denis, as modified by Meckler, teaches all the limitation as previously set forth and further teaches the central control circuitry (60 as shown in fig.4) is further configured to: store the data corresponding to the one or more operating parameters in a memory storage device (64 as shown in fig.4) (par.27, lines 1-10); determine a parameter icon of the plurality of icons corresponding to the one or more operating parameters (par.29, lines 1-10 and par.105, lines 1-10); and transmit icon data to the remote device (30 as shown in fig.4) or the welding power source for display on the remote user interface (32 as shown in fig.5) or the welding user interface, respectively (par.37, lines 1-15).
Denis, as modified by Meckler, fails to teach analyze the data corresponding to the one or more operating parameters to determine parameter values associated with the one or more operating parameters; compare the parameter values to a list of parameter icons that correlates parameter values to a plurality of icons.
Holverson teaches, similar welding system, analyze the data corresponding to the one or more operating parameters to determine parameter values associated with the one or more operating parameters (par.31, lines 1-15 and par.78, lines 1-8 and par.79, lines 1-13); compare the parameter values to a list of parameter icons that correlates parameter values to a plurality of icons (par.31, lines 1-15 and par.78, lines 1-8 and par.79, lines 1-13). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Denis with compare the parameter values to a list of parameter icons that correlates parameter values as taught and suggested by Holverson  so that useful analysis of individual systems, groups of systems, locations, and so forth may be performed, to determine if that change resulted in a decrease or increase in productivity, efficiency, or other specific metrics (Holverson, par.31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761